Citation Nr: 0824441	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-35 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a lumbar back injury.

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease, claimed as a digestive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from February 1974 to February 
1977 and from June 1988 to June 1992.  The veteran also had 
active service in the Mississippi Army National Guard from 
February 2003 to April 2004.  The veteran received the Purple 
Heart for being wounded in action while serving in Iraq in 
February 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The issue of entitlement to service connection for a 
digestive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran injured his lower back in service lifting 
sandbags while stationed in Iraq.

2.  The veteran's current low back disability is related to 
the injury in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar back injury are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Factual Background and Analysis

The Board has reviewed the evidence of record.  As a 
preliminary matter, the Board notes that the veteran 
previously filed a service connection claim for post-
traumatic arthritis of the knee, hip, and back in August 
1993.  According to the veteran, he injured his back after 
falling off of a truck in 1989 or 1990 while stationed in 
Germany.  The veteran's claim was denied in a rating decision 
dated July 1994 on the grounds that there was no radiographic 
evidence showing degenerative changes of the back and as pain 
alone is not a disability.

The veteran filed the current claim in May 2004 asserting 
that he sustained a back injury lifting sandbags in August 
2003 while stationed in Iraq.  The United States Court of 
Appeals for Veterans Claims (Court) has found in the past 
that a new claim is generated where the veteran claims that 
an injury occurred in different periods of service.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); see also Boggs v. 
Peake, 520 F.3d 1330 (2008) (finding that claims based on 
distinctly diagnosed injuries or diseases must be considered 
separate and distinct claims).  Here, the Board finds the 
veteran's current claim to be a separate and distinct claim 
from the August 1993 claim.

The veteran was provided a clinical evaluation and physical 
examination prior to active duty in December 2000.  The 
physical examination was normal.  No back disabilities were 
noted.  The veteran described his health as "very good," 
but provided a medical history in which he answered the 
following question affirmatively: "Have you ever had or have 
you now recurrent back pain?" 

An annual medical certificate dated February 2002 showed that 
the veteran was not on any physical profile.  The veteran 
indicated that he had foot surgery in 1991, but he denied 
having any current medical problems.  He also denied having 
any medical problems or receiving any medical treatment since 
his last annual medical screening.

In October 2002, the veteran underwent a physical 
examination.  The veteran was deemed to be "fully fit" at 
that time.  

The Board notes that the veteran's pre-deployment physical 
examination appears not to be of record.  However, the 
veteran's service buddy, J.P., submitted a statement in 
support of the current claim in January 2005.  J.P. was the 
combat medical specialist for the veteran's company and he 
was responsible for screening the veteran's medical records 
to identify any medical issues which would impact the 
veteran's deployment status.

In this regard, J.P. stated that the veteran's medical 
records were significant for an in-service foot and back 
injury in 1989.  The veteran also sought care for back 
problems in 1996, but had not received treatment on his back 
during the seven years prior to deployment.  According to 
J.P, the veteran was declared fit for duty and deployment.  

Associated with the claims file is a Statement of Medical 
Examination and Duty Status dated August 2003.  The veteran 
indicated that he felt a "sharp twing" in his lower back 
while moving sandbags for a fighting position.  Service 
treatment records (STRs) showed that the veteran had 
increased tenderness and tension upon palpitation of the low 
back.  The impression was possible strain of the right 
quadratus lumborum muscle, pulled right triceps muscle, and 
strained left rhomboids as a result of a twisting injury.

The veteran was afforded a post-deployment physical 
examination in September 2004.  It was noted at that time 
that the veteran had chronic low back pain as well as 
degenerative joint disease (DJD) at L5-S1.  The veteran was 
subsequently placed on "hold" status and given a "T-3" 
physical profile.

The veteran was afforded a physical examination in November 
2005 for the purpose of evaluating his "back condition," 
among other conditions.  The impression was "bulging 
disc/lower back pain." 

In a memorandum dated December 2005 from the Mississippi Army 
National Guard, the veteran was advised that he no longer met 
the medical fitness standards required for retention.  In 
particular, it was determined that the veteran's "back," 
among other conditions, was grounds for disqualification.

The veteran's company commander, R.E., also submitted a 
statement in support of the veteran's claim in March 2006.  
R.E. indicated that the veteran was deemed fit for deployment 
to Iraq in 2003 and that prior to deployment, he scored in 
the top five percent of the battalion on the Army Physical 
Fitness Test (APFT).  R.E. indicated that the veteran 
sustained a back injury while serving in Iraq and that the 
veteran was placed in medical "hold" status following his 
return from Iraq.  R.E. stated that the veteran was assigned 
a T-3 profile and eventually found to be unfit for further 
military duty.   

Also of record is a private treatment record dated in June 
2004.  The veteran sought private care from the Mississippi 
Sports Medicine and Orthopedic Center for low back pain, 
among other conditions.  The veteran indicated that he 
sustained a twisting injury to his back while stationed in 
Iraq when he came under fire while attempting to move 
sandbags.  Upon physical examination, the examiner observed 
that the veteran had mildly restricted range of motion, pain 
in the lower lumbar area, and some radicular symptoms, but no 
"hard neurological findings."  The impression was 
mechanical back pain with some radicular symptoms and 
possibly a small herniated disc.  The examiner further 
opined:

[The veteran] had some questions in 
regards to whether I felt like this was 
a service related injury.  Certainly 
with regards to his description of the 
injuries and the timeline that he gives, 
I think that his low back pain and his 
radicular symptoms are related to the 
twisting episode that he describes at 
this most recent tour of duty in Iraq . 
. .

The veteran also presented to VA in June 2004 for an 
initial evaluation.  The veteran reported that he injured 
his back moving sandbags while stationed in Iraq.  The 
veteran reported having chronic low back pain that radiated 
to the outside of the right leg.  The veteran also had 
difficulty sleeping due to the pain.  The impression was 
chronic low back pain.

The veteran was afforded a VA Compensation and Pension 
(C&P) Examination in August 2004.  The veteran stated that 
he injured his back in service in 1989 and that he 
reinjured his back while stationed in Iraq.  The examiner 
observed that the veteran's low back was tender to 
palpitation.  The veteran also had decreased range of 
motion.  The impression was degenerative disc disease (DDD) 
of the lumbar spine.

In January 2005, the veteran underwent magnetic resonance 
imaging (MRI) of the lumbar spine at the Central 
Mississippi Medical Center.  The MRI results were 
interpreted to show degenerative changes at L5-S1 with 
diffuse disc bulge producing moderate right and marked left 
"neural foramen" stenosis.

The veteran had a follow-up appointment at the Mississippi 
Sports Medicine and Orthopedic Center in January 2005.  The 
examiner reviewed the January 2005 MRI results and stated:

I believe that the problems that he is 
having now are directly related to 
injuries he sustained while in active 
duty in Iraq in 2003.  I have told him 
that I think he probably needs a 
specialist who deals with herniated 
disc in his back and I am going to make 
those appropriate referrals.

Given the evidence of record, the Board finds that the 
veteran is entitled to service connection for a lumbar back 
injury.  The Board notes that 38 U.S.C.A. § 1154(b) 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection for a disease or injury.  In Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007), the United States Court of 
Appeals for Veterans Claims (Court) found that while § 
1154(b) relaxes the evidentiary burden for a combat veteran 
with respect to evidence of an in-service occurrence of an 
injury, it does not create a statutory presumption that the 
combat veteran's disease or injury is automatically service-
connected.  The veteran must still provide competent evidence 
of a relationship between an injury in service and a current 
disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  
Here, the veteran was diagnosed as having degenerative 
joint disease (DJD) at L5-S1 in September 2004 upon 
separation from service.  The veteran was diagnosed as 
having degenerative disc disease (DDD) of the lumbar spine 
in August 2004 following the completion of a VA C&P 
examination.  MRI results obtained in January 2005 found 
the veteran to have degenerative changes at L5-S1 with a 
diffuse disc bulge which produced "neural foramen" 
stenosis.

The private examiner from the Mississippi Sports Medicine 
and Orthopedic Center linked the veteran's current back 
disabilities, over the course of two visits in June 2004 
and January 2005, to the August 2003 in-service back injury 
described above. 

Moreover, 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In this regard, it is noted that the veteran served in Iraq 
and that he injured his back moving sandbags during an 
attack.  Pre-deployment STRs and statements from J.P., the 
company combat medical specialist, revealed that the veteran 
was fully fit for deployment to Iraq.  The veteran's past 
history of back pain was noted, but pain alone is not a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  There is also no evidence of any back disability at 
the time of deployment.  The Board further observes that the 
veteran's statements are consistent with the circumstances of 
his service, and that the evidence supports a grant of 
service connection in this case.

Accordingly, service connection for a lumbar back injury is 
granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a lumbar back injury is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The veteran also contends that he has a digestive disorder 
that is related to service.   Service treatment records 
(STRs) are largely silent for treatment of a digestive 
disorder.  However, it was noted in the veteran's September 
2004 post-deployment examination that he had a "very lightly 
positive [stool] guiac test.  Similarly, an annual medical 
certificate dated September 2004 showed that the veteran had 
blood in his stool and a hiatal hernia.

In a memorandum dated December 2005 from the Mississippi Army 
National Guard, the veteran was advised that he no longer met 
the medical fitness standards required for retention.  In 
particular, it was determined that the veteran's 
"polyposis," among other conditions, was grounds for 
disqualification.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). ).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The veteran was afforded a VA C&P examination in August 2004.  
The examiner reviewed the veteran's claims file at that time 
and noted that the veteran had been previously diagnosed as 
having a hiatal hernia in June 2004.  At the time of the 
examination, the veteran also reported having daily, chronic 
diarrhea for a period of 10 months.  The impression was 
hiatal hernia with gastroesophageal reflux disease (GERD) and 
chronic diarrhea.  The examiner indicated that it was as 
likely as not that the veteran had "functional diarrhea."  
However, the examiner failed to express an opinion as to the 
cause of the veteran's digestive disorders or discuss the 
relationship, if any, of the digestive disorders to the 
veteran's active service.

The veteran sought a second opinion in March 2005 regarding 
his familial adenomatous polyposis (FAP).  According to C. 
Burke, M.D., this condition was detected after the veteran 
sought care for abnormal bowel habits that occurred while the 
veteran was stationed in Iraq.  The veteran also had a 
positive fecal occult blood test.  The veteran stated that he 
was unaware of much of his family health history.

Upon physical examination, Dr. Burke observed that the 
veteran had a hiatal hernia as well as numerous polyps in the 
colon, upper portion of the stomach, and in the duodenum.  
Biopsy results revealed that the polyps were benign pre-
cancerous tissues called tubular adenomas.  Dr. Burke stated 
that the veteran's symptoms, as well as the detailed findings 
discussed in her report were consistent with FAP.

In April 2005, the veteran was hospitalized for treatment of 
familial polyposis.  He underwent a laparotomy, total 
proctolectomy, ileal pouch anal anastomosis, and a loop 
ileostomy.  No references to his military service were 
contained in this treatment note.
In light of the information discussed above, the veteran 
should be afforded a new VA C&P examination.  The examiner 
should be asked to identify any and all digestive disorders, 
including hiatal hernia, GERD, and FAP, and express an 
opinion regarding the cause of these disorders, and their 
relationship to service, if any.

Following certification of this appeal to the Board, the 
veteran submitted additional evidence to the Board in support 
of the current claim.  Given the Board's decision to remand 
this claim for additional evidentiary development, the RO 
should review the additional evidence submitted by the 
veteran and take any appropriate action.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated 
February 23, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 23, 2006, to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
complete, the RO should make arrangements 
for the veteran to undergo an examination 
to ascertain the nature of any and all 
digestive disorders and proper diagnoses 
thereof, to include hiatal hernia, GERD, 
and FAP.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

*	The examiner is asked to express an 
opinion as to when the veteran's 
familial adenomatous polyposis (FAP) 
was first manifested.  

*	The examiner is also asked to express 
an opinion as to whether the 
veteran's FAP is a congenital or 
developmental defect.  If the 
examiner determines that the FAP is a 
congenital defect, the examiner is 
asked to indicate whether there was a 
superimposed disease or injury in 
service.  

*	If FAP is not a congenital or 
developmental defect, the examiner 
should indicate whether it is a 
congenital or developmental disease 
process.  If the examiner is unable 
to determine whether it is congenital 
or acquired in nature, the examiner 
should so state in the examination 
report.  If FAP is a congenital 
disease, provide an opinion as to 
whether FAP permanently worsened in 
severity during active service. 

*	If the examiner determines that the 
veteran's FAP is not a 
congenital/developmental defect or a 
disease process, the examiner is 
asked to express an opinion as to 
whether the FAP is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, to include service 
in Iraq.

*	If other disorders are diagnosed, 
such as hiatal hernia or GERD, the 
examiner is asked to express an 
opinion as to whether the 
condition(s) are at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


